                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

MICHAEL JOSEPH CONCANNON,

      Plaintiff,

v.                                                    Case No. 6:18-cv-2093-Orl-37LRH

INTERNATIONAL CRUISE &
EXCURSIONS, INC.,

      Defendant.
_____________________________________

                                        ORDER

      Before the Court is: (1) U.S. Magistrate Judge Leslie R. Hoffman’s Report and

Recommendation (Doc. 20 (“R&R”)); and (2) pro se Plaintiff’s Motion Objecting to the

Report and Recommendation. (Doc. 21 (“Objection”)). On review, the Objection is

overruled and the R&R adopted.

                                   I.    BACKGROUND

      On May 10, 2019, Plaintiff, proceeding pro se, filed a third amended complaint

alleging violations of Title VII of the Civil Rights Act of 1964 (“Title VII”) against

Defendant, his former employer. (Doc. 18 (“TAC”).) Plaintiff also filed a motion to

proceed in forma pauperis (Doc. 19 (“IFP Motion”)). On referral, Magistrate Judge

Hoffman recommends dismissing the TAC with prejudice and terminating the IFP

Motion. (Doc. 20 (“R&R”).) Specifically, Magistrate Judge Hoffman finds that, despite

two opportunities to amend his complaint, the TAC fails to adequately plead that he is a

member of a protected class and does not allege that he engaged in activity specifically

                                          -1-
protected under Title VII. (Id. at 5–7.)

       Now, Plaintiff filed an objection to the R&R asserting that his initial filing correctly

asserted that he was retaliated against and fired because of his sexual orientation and that

this case should be stayed pending the U.S. Supreme Court’s decision on whether

discrimination against an employee based on sexual orientation constitutes prohibited

discrimination within the meaning of Title VII. (Doc. 21.)

                                   I.      LEGAL STANDARDS

       When a party objects to a magistrate judge’s findings, the district court must

“make a de novo determination of those portions of the report . . . to which objection is

made.” 28 U.S.C. § 636(b)(1). The district court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” Id. If the

matter is nondispositive, the district court “must consider timely objections and modify

or set aside any part of the order that is clearly erroneous or is contrary to law.” Fed. R.

Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A); see, e.g., In re Application of Hornbeam Corp., No. 14-

24887-MC-SEITZ/TURNOFF, 2016 WL 3866561, at *1 (S.D. Fla. July 13, 2016) (“Rule 72(a)

instructs the district court to review nondispositive matters for clear error or contrariness

to the law.”) A finding is clearly erroneous “when although there is evidence [in the

record] to support it, the reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed.” United States v. U.S. Gypsum Co.,

333 U.S. 364, 395 (1948). A finding is considered contrary to law if it does not apply or

misapplies the relevant statutes, case law, or rules of procedure. Tompkins v. R .J. Reynolds

Tobacco Co., 92 F. Supp. 2d 70, 74 (N.D.N.Y. 2000).

                                              -2-
                                        II.     DISCUSSION

       Plaintiff objects to the R&R on the basis that his initial complaint sufficiently

alleged that he was discriminated against based on his sexual orientation and asks the

Court to stay this case pending the U.S. Supreme Court’s decision in Bostock v. Clayton

County, Georgia. (Doc. 21.) On de novo review, the Court finds the Objection is due to be

overruled and the R&R adopted.

       Title VII makes it unlawful for an employer “to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin.”

42 U.S.C. § 2000e-2(a)(1).

       Plaintiff’s conclusory allegation that he “is a member of a protected class” is

insufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”).

And further, to the extent Plaintiff intended to assert that he is a member of a protected

class based on his sexual orientation, an allegation of discrimination based on sexual

orientation does not state a cause of action under Title VII in this Court. See Evans v.

Georgia Reg’l Hosp., 850 F.3d 1248, 1255 (11th Cir.), cert. denied, 138 S. Ct. 557 (2017); see also

Bostock v. Clayton Cty. Bd. of Comm’r, 723 F. App’x 964 (11th Cir. 2018),1 cert. granted,

Bostock v. Clayton Cty., Ga., 139 S. Ct. 1599 (2019) (“[T]he district court did not err in




       1While unpublished opinions are not binding precedent, they may be considered
as persuasive authority. See 11th Cir. R. 36-2; see also United States v. Almedina,
686 F.3d 1312, 1316 n.1 (11th Cir. 2012).
                                                -3-
dismissing [the] complaint for sexual orientation discrimination under Title VII because

our holding in Evans forecloses [the] claim.”) While the Court appreciates Plaintiff’s

argument regarding certiorari in Bostock, the law of the U.S. Court of Appeals for the

Eleventh Circuit remains intact until the U.S. Supreme Court determines otherwise, and

the Court will not stay this action indefinitely. Thus, Plaintiff’s Objection is overruled. As

Plaintiff already had three attempts at pleading his claims, the case is dismissed with

prejudice and the R&R adopted.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     Plaintiff’s Motion Objection to the Report and Recommendation (Doc. 21)

              is OVERRULED.

       2.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 20) is ADOPTED, CONFIRMED, and made a part of this Order.

       3.     The Complaint and Demand for Jury Trial (Doc. 18) is DISMISSED WITH

              PREJUDICE.

       4.     The Clerk is DIRECTED to TERMINATE Plaintiff’s motion to proceed in

              forma pauperis (Doc. 19).

       5.     The Clerk is DIRECTED to close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 26, 2019.




                                             -4-
Copies to:
Pro Se Party




               -5-
